Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 22-45 are pending in this application. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 22-24, 26-33, 34-35, 39-43 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 11,140,207.  Although the claims at issue are not identical, they are not patentably distinct from each other because one of ordinary skill in the art since patent 207’ includes all of the claim limitations in the instant application.
With respect to claim 22, Patent 207’ Claim 1 discloses a method comprising: at a computing system having one or more processors and memory: encoding a video stream associated with one or more operations of a network-enabled test application; simulating transmission of the encoded video stream in a simulated network for a specified network simulation scenario using a first set of dynamic network parameters, wherein simulating the transmission includes generating, based on the encoded video stream, an additional video stream that is distinct from the encoded video stream and that reflects simulated real time effects of one or more modeled network impairments on the encoded video stream; and determining a plurality of time-varying quality metrics for the additional video stream.
With respect to claim 23, Patent 207 Claim 1 discloses wherein simulating the transmission of the encoded video stream in the simulated network includes selecting the specified network simulation scenario from a plurality of predefined network simulation scenarios.
With respect to claim 24, Patent 207 Claim 7 discloses wherein at least one dynamic network parameter of the first set of dynamic network parameters is set to a first level during a first time period and a second level different from the first level during a second time period
With respect to claim 26, Patent 207 Claim 8 discloses wherein the at least one dynamic parameter and the additional dynamic parameter are each selected from a group that includes latency, jitter, packet loss, channel noise, and channel bandwidth.
With respect to claim 27, Patent 207 Claim 2 discloses determining, based on the plurality of time-varying quality metrics, a simulated user experience value associated with the network-enabled test application and the specified network simulation scenario.
With respect to claim 28, Patent 207 Claim 3 discloses wherein determining the simulated user experience value includes: deriving one or more simulated quality of service values from the plurality of time-varying quality metrics; comparing the one or more simulated quality of service values to one or more target quality of service values; and determining the simulated user experience value based on the comparison.
With respect to claim 29, Patent 207 Claim 4 discloses displaying a rendering of the additional video stream; and determining the simulated user experience value based on quality of the displayed rendering of the additional video stream.
With respect to claim 30, Patent 207 Claim 5 discloses determining, based on the plurality of time-varying quality metrics, one or more performance aspects of the network-enabled test application.
With respect to claim 31, Patent 207 Claim 6 discloses wherein the simulated real time effects include a specific dropped frame or a specific lost packet.
With respect to claim 32, Patent 207 Claim 9 discloses deriving the dynamic network parameters for one or more predefined network simulation scenarios by: transmitting a first video stream including a first portion of content associated with the network-enabled test application to a user device through a real world communication environment; characterizing performance of the network-enabled test application in the real world communication environment at the user device to produce first performance data; and generating a simulated network based on the first performance data to approximate the real world communication environment.
With respect to claim 33, Patent 207 Claim 10 discloses wherein deriving the dynamic network parameters for the one or more predefined network simulation scenarios further comprises: transmitting a second video stream including the first portion of content to the user device through the simulated network; characterizing performance of the network-enabled test application in the simulated network at the user device to produce second performance data; and adjusting one or more dynamic network parameters for a network simulation scenario corresponding to the real world communication environment based on a comparison of the first performance data with the second performance data.
With respect to claim 34, Patent 207 Claim 11 discloses A computing system comprising one or more processors and memory coupled to the one or more processors, the memory storing one or more programs configured to be executed by the one or more processors, the one or more programs including instructions for: encoding a video stream associated one or more operations of a network-enabled test application; simulating transmission of the encoded video stream in a simulated network for a specified network simulation scenario using a first set of dynamic network parameters, wherein simulating the transmission includes generating, based on the encoded video stream, an additional video stream that is distinct from the encoded video stream and that reflects simulated real time effects of one or more modeled network impairments on the encoded video stream; and determining a plurality of time-varying quality metrics for the additional video stream.
With respect to claim 35, Patent 207 Claim 11 discloses wherein simulating the transmission of the encoded video stream in the simulated network includes selecting the specified network simulation scenario from a plurality of predefined network simulation scenarios.
With respect to claim 39, Patent 207 Claim 12 discloses determining, based on the plurality of time-varying quality metrics, a simulated user experience value associated with the network-enabled test application and the specified network simulation scenario.
With respect to claim 40, Patent 207 Claim 13 discloses wherein determining the simulated user experience value includes: deriving one or more simulated quality of service values from the plurality of time-varying quality metrics; comparing the one or more simulated quality of service values to one or more target quality of service values; and determining the simulated user experience value based on the comparison.
With respect to claim 41, Patent 207 Claim 14 discloses displaying a rendering of the additional video stream; and determining the simulated user experience value based on quality of the displayed rendering of the additional video stream.
With respect to claim 42, Patent 207 Claim 15 discloses determining, based on the plurality of time-varying quality metrics, one or more performance aspects of the network-enabled test application.
With respect to claim 43, Patent 207 Claim 16 discloses wherein the simulated real time effects include a specific dropped frame or a specific lost packet.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 22-45 are rejected under 35 U.S.C. 103 as being unpatentable over Bagrodia (US 7,774,440, hereinafter Bagrodia) and in view of Karacali-Akyamac (US 8,619,588, hereinafter Karacali) and in view of Manber (US 2014/0359156, hereinafter Manber).
With respect to claim 22, Bagrodia discloses  A method comprising:
at a computing system having one or more processors and memory:
simulating transmission of the encoded video stream in a simulated network for a specified network simulation scenario using a first set of dynamic network parameters ( Bagrodia col. 36, lines 52-59, proposed network configuration and proposed network traffic load are fed into the simulator)
Bagrodia does not disclose, however Karacali discloses encoding a video stream associated with a plurality of specific operations of the network-enabled test application (Col. 8, lines 8-13 the testing system can be configured to simulate different levels of network degradation thereby allowing for the creation of a database containing differing video qualities representing transmissions through the network under simulated and different circumstances).  Bagrodia and Karacali are analogous art because they disclose network simulation.
Therefore, it would have been obvious to one of ordinary skill in the art to incorporate the teachings of Bagrodia with encoding a video stream associated with a plurality of specific operations of the network-enabled test application as disclosed in Karcali in order to predict video transmission quality through a network.  One of ordinary skill in the art would have been motivated to incorporate the teachings with one another in order to establish a more efficient testing environment by being able to insert data into the network from one endpoint into another in a network simulation.
Bagrodia and Karcali do not disclose, however Manber discloses wherein simulating the transmission includes generating, based on the encoded video stream, an additional video stream that is distinct from the encoded video stream and that reflects simulated real time effects of one or more modeled network impairments on the encoded video stream ([0005]-[0007], generates a video stream preview comprising the simulating network effects based on a first measure of transmission quality.  Generates another video stream preview based on the second measure of transmission quality).  Bagrodia, Karacali, and Manber are analogous art because they disclose network simulation.
Therefore, it would have been obvious to one of ordinary skill in the art to incorporate the teachings of Bagrodia and Karacali with an additional video stream that is distinct from the encoded video stream and that reflects simulated real time effects of one or more modeled network impairments on the encoded video stream as disclosed in Manber in order to show a preview to the user that represents a predicted quality of a video stream.  One of ordinary skill in the art would have been motivated to incorporate the teachings with one another in order to establish a more efficient simulation stream preview so the user can know what it will look like based on certain simulated network effects.

With respect to claim 23, Bagrodia discloses wherein simulating the transmission of the encoded video stream in the simulated network includes selecting the specified network simulation scenario from a plurality of predefined network simulation scenarios (Bagrodia col. 36, lines 52-59, the proposed network configuration and proposed network traffic load are fed into the simulator 210 by achieving compliance with the user-defined objective function 225 or reaching some other termination condition.);
With respect to claim 24, one of ordinary level of skill in the art would have been compelled to make the proposed modification to Bagrodia for the same reasons identified in the rejection of claim 22.  In addition, Karacali discloses wherein at least one dynamic network parameter of the first set of dynamic network parameters is set to a first level during a first time period and a second level different from the first level during a second time period col. 3, lines 42-60, Packet level measurements pertaining to the injected traffic as well as traffic measurements from the network routing components are collected for a significant period of time. The results from these measurements are then synchronized and visualized. The system creates a report, based on the measurements, summarizing the end-to-end quality that is produced within the network.).
With respect to claim 25, one of ordinary level of skill in the art would have been compelled to make the proposed modification to Bagrodia and Karacali’s level for the same reasons identified in the rejection of claim 24.  In addition, Manber discloses wherein an additional dynamic parameter of the first set of dynamic network parameters is set to a third level during the first and second time periods ([0007], using a first and second measure of transmission quality to generate a video stream).
With respect to claim 26, Bagrodia discloses wherein the at least one dynamic parameter and the additional dynamic parameter are each selected from a group that includes latency, jitter, packet loss, channel noise, and channel bandwidth (Bagrodia col. 49, lines 30-40, tuning a QoS may be with respect to a congestion avoidance scheme known as Weighted Random Early Drop/Detection (WRED). WRED is used at network devices, such as network routers, to probabilistically drop packets, where the drop probability generally depends on the relative priority of the packet and the level of current congestion in the network.).
With respect to claim 27, Bagrodia discloses determining, based on the plurality of time-varying quality metrics, a simulated user experience value associated with the network-enabled test application and the specified network simulation scenario (Bagrodia col. 49, lines 22-29, The capability to provide service differentiation, via resource allocation, bandwidth provisioning, traffic engineering, and other techniques, is generally referred to in the industry as Quality of Service (QoS).).
With respect to claim 28, Bagrodia discloses wherein determining the simulated user experience value comprises:
deriving one or more simulated quality of service values from the plurality of time-varying quality metrics ( Bagrodia col. 49, lines 22-29, The capability to provide service differentiation, via resource allocation, bandwidth provisioning, traffic engineering, and other techniques, is generally referred to in the industry as Quality of Service (QoS).;
comparing the one or more simulated quality of service values to one or more target quality of service values ( Bagrodia col. 49, lines 22-29, The capability to provide service differentiation, via resource allocation, bandwidth provisioning, traffic engineering, and other techniques, is generally referred to in the industry as Quality of Service (QoS). The QoS provisioning ability of a network or network device can be substantially enhanced by using the principles developed herein and described previously.  QOS is dependent on bandwidth and traffic engingeering.); and
determining the simulated user experience value based on the comparison ( Bagrodia col. 49, lines 22-29, QoS.).
With respect to claim 29, one of ordinary level of skill in the art would have been compelled to make the proposed modification to Bagrodia for the same reasons identified in the rejection of claim 22.  In addition, Karacali discloses displaying a rendering of the filtered data video stream (Karacali col. 6, lines 30-40, The video quality system 302 can then play back the selected one or more representative video segments on a display 312 to a user 314 to illustrate representatively how video transmissions would appear under the measured network conditions. In one aspect, the system 302 outputs multiple video segments 316, 318, 320, 322 simultaneously for easy comparison.); and
determining the simulated user experience value based on quality of the displayed rendered filtered data video stream (Karacali col. 7, lines 1-5, if the testing video clip is encoded using MPEG-2 and transmitted over a network having inconsistent latency and significant jitter, the algorithm can introduce corresponding levels of blockiness, signal degradation, quantization noise, and/or other artifacts into the testing video clip to represent how the testing video clip would appear under those conditions.).
With respect to claim 30, Bagrodia discloses determining, based on the plurality of time-varying quality metrics, one or more performance aspects of the network-enabled test application ( Bagrodia col. 49, lines 22-29, The capability to provide service differentiation, via resource allocation, bandwidth provisioning, traffic engineering, and other techniques, is generally referred to in the industry as Quality of Service (QoS). The QoS provisioning ability of a network or network device can be substantially enhanced by using the principles developed herein and described previously.  QOS is dependent on bandwidth and traffic engineering.).
With respect to claim 31, Bagrodia discloses wherein the simulated real time effects include a specific dropped frame or a specific lost packet bandwidth (Bagrodia col. 49, lines 30-62, These traffic distributions may be derived, for example, from real-time measurements taken from the network using widely deployed network management tools. A specific example of tuning a QoS provisioning mechanism may be illustrated with respect to a congestion avoidance scheme known as Weighted Random Early Drop/Detection (WRED). WRED is used at network devices, such as network routers, to probabilistically drop packets, where the drop probability generally depends on the relative priority of the packet and the level of current congestion in the network.).
With respect to claim 32, Bagrodia discloses transmitting a first video stream including a first portion of content associated with the network-enabled test application to a user device through a respective real world communication environment ( Bagrodia col. 49, lines 46-62, The simulator receives network input corresponding to distributions of high and low priority packets from a unit that transmits the video);
characterizing performance of the network-enabled test application in the real world communication environment at the user device to produce first performance data ( Bagrodia col. 49, lines 46-62, The simulator 223 receives network input corresponding to the overall bandwidth, delay, or related metric(s) for the low and high priority data packets for multiple sets of threshold queue lengths.); and 
generating a simulated network based on the first performance data to approximate the real world communication network (Bagrodia col. 49, lines 46-62, The analyzer of the simulation and evaluation system determine specific settings of the thresholds that optimize the objective function, and provide instructions or information for reconfiguring the network routers to use the corresponding thresholds that in turn control the allocation of buffers or queues among the two traffic classes.).
With respect to claim 33, Bagrodia discloses
characterizing performance of the network-enabled test application in the simulated network at the user device to produce second performance data (bara col. 36 lines 1-30  The parallel discrete event simulator 223 may run the simulation on one or more high-performance multiprocessor machines. The analyzer 224 evaluates the simulation results output from the parallel discrete event simulator 223, according to a user-defined objective function 225 which associates the simulation results to one or more selected network attributes, and may make the evaluation results 228 available to the experiment manager 215. If the objective function 225 is not satisfied, then the experiment manager 215 may select a new proposed network configuration 213 and/or proposed network traffic distribution 214, and provide these to the simulator 210 for simulation and evaluation.); and
adjusting one or more dynamic network parameters for a simulation scenario corresponding to the real world communication environment based on a comparison of the first performance data with the second performance data (bara col. 36 lines 1-30 The parallel discrete event simulator 223 performs a parallel discrete event simulation to simulate the effect of the proposed network traffic distribution 214 on the proposed network configuration 213. The analyzer 224 evaluates the simulation results output from the parallel discrete event simulator 223, according to a user-defined objective function 225 which associates the simulation results to one or more selected network attributes, and may make the evaluation results 228 available to the experiment manager 215. If the objective function 225 is not satisfied, then the experiment manager 215 may select a new proposed network configuration 213 and/or proposed network traffic distribution 214, and provide these to the simulator 210 for simulation and evaluation and are preferably repeated until the objective function 225 is satisfied or, optionally, until some other terminating condition (e.g., time-out, exhaustion of all reasonable combinations of network configurations and traffic distribution, etc.)
One of ordinary level of skill in the art would have been compelled to make the proposed modification to Bagrodia for the same reasons identified in the rejection of claim 22.  In addition, Karacali discloses transmitting a second video stream including the first portion of content associated with the network-enabled test application to the user device through the simulated network (kaya col. 6, lines 12-25, The database 310 can contain video segments of different content or of a uniform piece of media. One benefit to a uniform piece of media is that different network conditions can be directly compared side by side to more carefully and precisely evaluate the differences between different conditions or codecs, for example. In one aspect, multiple different sets of uniform media can exist in the database for different purposes.).
With respect to claims 34-45, they are similar claims to 22-33 and therefore are rejected for the same reasons above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HO T SHIU whose telephone number is (571)270-3810. The examiner can normally be reached Mon-Fri (9:00am - 5:00pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Taylor can be reached on 571-272-3089. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HO T SHIU/Examiner, Art Unit 2443                                                                                                                                                                                                        
HO T. SHIU
Examiner
Art Unit 2443



/NICHOLAS R TAYLOR/Supervisory Patent Examiner, Art Unit 2443